Citation Nr: 9936213	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-06 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for joint pain 
affecting the back, leg and arm, claimed as due to 
undiagnosed illness.

2.  Entitlement to service connection for breathing problems, 
claimed as due to undiagnosed illness.

3.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from October 1972 to October 
1974, and from September 1990 to January 1992.  The record 
reflects service in the Southwest Asia theater of operations 
from November 3, 1990, to February 22, 1991.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for joint pain affecting the back, neck, 
shoulder, leg and arm, breathing problems, and headaches all 
claimed as due to undiagnosed illness.

REMAND

The record reflects that when a Persian Gulf War Registry 
examination was conducted in January 1995 specialty 
examinations for ear, nose and throat (ENT) and orthopedics 
were recommended and scheduled for February 27, 1995, but 
those examinations are not reflected by the record.  Also, in 
a form dated March 21, 1995, the veteran noted that he was 
scheduled for a magnetic resonance imaging spectroscopy (MRI) 
concerning knee pain and a computerized axial tomography 
(CAT) scan for a post nasal condition at the VA Medical 
Center (VAMC) in Durham, North Carolina.  Nevertheless, the 
statement of the case issued in February 1998 states that the 
veteran failed to report for an examination scheduled at the 
Winston-Salem VA outpatient clinic on March 15, 1995.  The 
record does not reflect that the veteran was provided notice 
of an examination on that date.  In view of the foregoing, 
the case must be remanded for clarification of events, and 
the potential association of additional VA medical records 
with the claims folder.  In this regard the U. S. Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that VA adjudicators are charged with 
constructive notice of documents generated by VA. Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  This is so even if the 
documents have not been made part of the record in a claim 
for benefits.  

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should associate with the 
claims folder, a copy of the notice of 
the March 15, 1995, examination which was 
provided to the veteran, and 
documentation indicating that he did not 
report for examination.  In the event 
that no such documentation is available, 
and the recommended specialty 
examinations have never been conducted, 
the veteran should be provided a further 
opportunity for examinations.  

3.  All pertinent medical records, to 
include any reports reflecting the 
scheduled evaluations referenced above, 
should be associated with the claims 
folder.  

4.  Following the completion of all 
requested development, the RO should 
review the veteran's claims on the basis 
of all evidence of record and all 
applicable law and regulations.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and the applicable time to 
respond. 


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


